. . , Blackford, J.
. . , This was an application m the Circuit Court by Smith, an alien, to be admitted a citizen of the United States. He produced the following evidence of his declaration of intention to become a citizen of the United States, viz.:
“ United States of America. The State of Ohio, Hamilton county, ss. Court of Common Pleas of the term of October, 1840. Bernard Smith, a native of Ireland, aged about thirty-four years, bearing allegiance to the queen of Great Britain and Ireland, who emigrated from Liverpool in 1833,- and arrived at New York on the 8th of July, 1833, and who *396intends to reside within the jurisdiction and under the government of the United States, to wit,'Hamilton county; and he makes report of himself for naturalization, and declares on oath in open court, that it is bona fide his intention to become a citizen of the United States of America, and to renounce and abjure all allegiance and fidelity to every foreign prince, potentate, state, and sovereignty whatever, and particularly to the queen of Great Britain and Ireland, according to the several acts of congress in such case's made and provided. In testimony whereof I have hereunto set my hand and affixed the seal of the Court of Common Pleas, at Cincinnati, this 12th day of October, A. D. 1840. W. H. Harrison, Clk., by T. J. Snyder, Dep. [Seal.] ”
C. P. Hester, for the plaintiff.
The Circuit Court considered this declaration of intention to be insufficient, and accordingly refused the application.
The declaration is objected to, because the party in declaring his intention to renounce his allegiance to the queen of Great Britain and Ireland, does not give the name of the queen, viz., Victoria. We do not think the objection should prevail. The meaning of the declaration is the same as if the name of the queen had been inserted. The party by declaring his intention to renounce all allegiance and fidelity to every foreign prince, potentate, state, and sovereignty whatever, and particularly to the queen of Great Britain and Ireland, has complied substantially with the act of congress on the subject.

Per Curiam.

The judgment is reversed. Cause remanded, &c.